DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase "before after", on Page 7, line 6-7 of the claims, in claim 20 is a phrase which renders the claim indefinite.  The phrase "before after" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination the phrase “before after” will be interpreted as “before or after” which addresses the limitation as an alternative but still indefinite because the claim does not clearly specific which part of the phrase should be chosen.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hongu US 2010/0178045 in view of Okawa et al. US 2015/0062717.
Regarding claim 1, Hongu discloses a lens control apparatus (Fig 1, Par 119, image pickup apparatus), comprising: a control unit (Par 131, camera microcomputer 116) configured to control a position (Par 131) of a zoom lens (Fig 1, Par 121, zoom lens unit 102) and a position of a focus lens (Par 121, focus lens unit 105); a storage unit (Fig 1, Par 133, cam data memory 120) configured to store (Par 33) a plurality of tracks (Fig 11, cam track information) indicating a relationship between the position of the zoom lens and the position of the focus lens when each of a plurality of object distances is in focus (Fig 11, Par 133 describes cam track parameters for each in focus distance); an object distance acquisition unit (Par 135, Fig 1, object distance detection circuit 127) configured to acquire an object distance (Par 135-136 describes information about the distance traveled by an object is detected and sent); a target position acquisition unit (Fig 1, Par 146, distance information processor 128) configured to acquire a target position of the focus lens (Par 136 describes information corresponding to the distance acquired is subjected to calculation), and wherein the control unit is configured to control the position of the focus lens to the target position (Par 155-156 describes camera microcomputer 116 executes processing that based on the distance information obtained by the object distance detection circuit 127, a cam track to be traced (followed) by the focus lens 105 is determined (generated), and thereby zooming is performed while maintaining an in-focus state) but does not teach before movement of the zoom lens based on (a) a first track, (b) the position of the zoom lens and (c) the position of the focus lens before movement of the zoom lens; after movement of the zoom lens based on (d) a second track and (e) the position of the zoom lens after movement of the zoom lens, the distance corresponding to the second track is different from the position of the first track, configured to determine the second track by estimating the object distance after the movement of the zoom lens based on (i) the object distance before the movement of the zoom lens before movement of the zoom lens acquired by the object distance acquisition unit, (ii), a focal position before movement of the zoom lens, and (iii) a focal lens after movement of the zoom lens. However, in a similar field, Okawa teaches before movement ([0040], before movement of lens) of the zoom lens ([0026], lenses 11a-11c are zoom lenses for varying focal length. Zoom lens groups are provided inside the interchangeable lens)  based on (a) a first track ([0041], Fig 5, L1, L2, L3, L4, each L is described as tracking information that has been detected and stored), (b) the position of the zoom lens ([0041], CPU 41 has calculated the tracking information of the lens control section) and (c) the position of the focus lens (focus lens 11b) before movement of the zoom lens [0040]; after movement of the zoom lens based on (d) a second track and (e) the position of the zoom lens after movement of the zoom lens ([0044], a lens control section for carrying out an operation to move the focus lens to a first target position using a scan operation, calculating a second target position based on zoom position detected during movement of the focus lens, the first target position and tracking information, and moving the focus lens to the second target position), the distance corresponding to the second track is different from the position of the first track ([0044], two different target positions), configured to determine the second track by estimating the object distance after the movement of the zoom lens (Fig 3, O3 corresponds to first target position, O5 corresponds to second target position) based on (i) the object distance (Fig 3, O1, O2, O3, O4, O5. It is noted that within [0060], each position O1-O5 is described as a focus position that is different as a result of a position of the lens being detected and calculated. This has been interpreted as successive movements after O1) before the movement of the zoom lens ([0043, CPU 31 stops and scans the positions of the lens and then calculates a position of the lens]), before movement of the zoom lens acquired by the object distance acquisition unit (CPU 41), (ii), a focal position before movement of the zoom lens ([0043, CPU 31 stops and scans the positions of the lens and then calculates a position of the lens]), and (iii) a focal lens after movement of the zoom lens ([0043, CPU 31 stops and scans the positions of the lens and then calculates a position of the lens]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Hongu with the tracking system of Okawa to correct zoom position before movement of the focus lens (Okawa, [0007]).
Regarding claim 2, Hongu discloses wherein the target position acquisition unit is configured to acquire the target position of the focus lens based on a change of an image plane position associated with the movement of the zoom lens (Par 121, Fig 1 describes unit 105 which has a focusing function and a compensating function of correcting image plane variation due to zooming) and at least any of an object distance after the movement of the zoom lens estimated based on the movement of the position of the zoom lens (Par 133 describes computer zoom unit 119 drives a focus motor 125 via a focus motor driver 126 based on the cam track data. Fig 11 shows multiple positions that have been interpreted as separate and individual observable events) and a change direction of the object distance caused by the movement of the zoom lens (Par 133 describes computer zoom unit 119 moves the focus lens 105 so as to correct the image plane variation accompanying zooming).
Regarding claim 3, Hongu discloses wherein the object distance acquisition unit is configured to acquire the object distance before the movement of the zoom lens (Par 18 describes data generated for each predetermined in-focus distance. The examiner has interpreted the predetermined data to read on before movement of the zoom lens) based on a result of focus detection performed based on an image signal acquired by photoelectrically converting light entering through the imaging optical system including the zoom lens and the focus lens (Par 18 describes a focus signal indicating a focus state of an optical system from a photoelectrical conversion signal of an optical image formed by the optical system including the first and second lens units), and wherein the target position acquisition unit is configured to acquire the target position of the focus lens based on the object distance before the movement of the zoom lens (Par 18 describes data generated for each predetermined in-focus distance and indicating a relationship between a position of the first lens unit and a position of the second lens unit).
Regarding claim 4, Hongu discloses wherein the object distance acquisition unit is configured to acquire the object distance before the movement of the zoom lens (Par 18 describes data generated for each predetermined in-focus distance. The examiner has interpreted the predetermined data to read on before movement of the zoom lens) based on the position of the focus lens and the position of the zoom lens after the focal position is adjusted based on the result of the focus detection (Fig 12 shows that the object distance changes in a column direction of a variable n and the zoom lens position change in a row direction of variable v and that the object distance changes to a closest distance side as n increases).
Regarding claim 5, Hongu discloses wherein the target position acquisition unit is configured to acquire the target position of the focus lens based on a track acquired by combining the first track and the second track (Par 53, Fig 11 describes that each plot is based on a movement of the focus lens and the zoom lens combined and each curve is a separate cam track).
Regarding claim 6, Hongu discloses wherein the target position acquisition unit is configured to change the second track (Par 182 describes each of the plural cam tracks is identified) according to at least any of information relating to a depth of field determined by the imaging optical system including the zoom lens and the focus lens (Fig 20, Par 187 describes the range of the depth of focus and is shown to be based on the focus lens position and the zoom lens position), information relating to a moving speed of the zoom lens (Par 76 describes the microcomputer selects moving speeds of the zoom), and information relating to a moving amount of the zoom lens (Par 76 describes the microcomputer selects moving direction of the zoom).
Regarding claim 7, Hongu discloses further comprising a zooming operation instruction unit (Par 131, Fig 1, zoom motor driver 122) configured to instruct the movement of the zoom lens (Par 132), wherein the target position acquisition unit is configured to acquire the target position of the focus lens so that a positional relationship between the zoom lens and the focus lens is coincident with a positional relationship on the second track (Par 92 describes the microcomputer determines whether or not the zoom lens position obtained is coincident with the current zoom lens position) at the target position of the zoom lens in a case where the target position of the zoom lens is instructed by the zooming operation instruction unit (Par 93 describes the current zoom lens position is located and identified and describes multiple zoom positions that are different from one another).
Regarding claim 8, Hongu discloses wherein the target position acquisition unit is configured to acquire the target position (Fig 11, Par 50 describes the calculation of the zoom lens position and the focus lens position) so that a ratio of a moving amount of the zoom lens to a moving amount of the focal position associated with the movement of the zoom lens is less than or equal to a predetermined value (Fig 11 shows that the value of each target of                         
                            
                                
                                    a
                                
                                
                                    x
                                
                            
                        
                     and                         
                            
                                
                                    b
                                
                                
                                    x
                                
                            
                        
                     is equal to a ratio of an object distance against a zoom lens position of a cam track).
Regarding claim 9, Hongu discloses wherein the target position acquisition unit is configured to acquire the target position based on a moving amount of the zoom lens on by defining that a size of an object in an imaging signal is kept constant by the movement of the zoom lens (Par 52 describes a parameter for maintaining an in-focus state can be known from a difference between a focus position which is a tracking movement destination and a current focus position and a time period necessary for moving the zoom lens. The examiner has interpreted the size of the object kept constant as an in-focus state).
Regarding claim 10, Hongu discloses wherein the target position acquisition unit is configured to acquire the target position of the focus lens in any of a first mode (Par 72, Fig 7 describes a flowchart showing the zooming control performed in the microcomputer. The examiner has interpreted each step within the flowchart as a method or the broadly interpreted claim language term “mode”) in which the target position of the focus lens is acquired so as to move the focal position based on the movement of the zoom lens (Par 76, Fig 7) and a second mode in which the target position of the focus lens is acquired based on a result of focus detection performed based on an image signal acquired by photoelectrically converting light entering through the imaging optical system including the zoom lens and the focus lens (Par 77, Fig 7).
Regarding claim 11, Hongu discloses wherein the target position acquisition unit is configured to acquire the target position of the focus lens (Fig 11, Par 50 describes the calculation of the zoom lens position and the focus lens position) in any of a first mode (Par 72, Fig 7 describes a flowchart showing the zooming control performed in the microcomputer. The examiner has interpreted each step within the flowchart as a method or the broadly interpreted claim language term “mode”) in which the target position of the focus lens is acquired so as to move the focal position based on a change of the position of the zoom lens (Par 75 describes the microcomputer performs processing of a compensating operation for maintaining an in-focus state during zooming) and a second mode in which the target position of the focus lens is acquired so as not to move the focal position based on the change of the position of the zoom lens (Par 50, Fig 11 shows two cam track data for a same object distance).
Regarding claim 12, Hongu discloses wherein the target position acquisition unit is configured to switch between the first mode and the second mode (Par 131 describes moving the zoom lens 102 in a telephoto direction or a wide-angle direction) based on at least one of a position of a main object, reliability of the focus detection, and a moving direction of the zoom lens (Par 132 describes zoom motor driver 122 moves the zoom lens 102 via a zoom motor 121 in response to reception of the zoom signal in a direction corresponding to the operation direction of the zoom switch 130).
Regarding claim 13, Hongu discloses further comprising an object detection unit (Fig 1, Par 189, object distance detection circuit 127) configured to detect a main object based on the image signal (Par 189 describes circuit 127 detects object distances at one or several points in the angle of view), wherein the target position acquisition unit is configured to switch between the first mode and the second mode according to a position of the main object detected by the object detection unit (Par 189 describes that the circuit 127 can detect object distances at several points. The examiner has interpreted a different observed distance as a different mode. Par 190 describes that the circuit 127 operates during movement of the focus lens and during zooming which also is interpreted as two distinguishable modes).
Regarding claim 14, Hongu discloses herein the target position acquisition unit is configured to acquire the target position of the focus lens in the second mode (Par 18 describes the controller changes a movement amount of a center position of the movement of the second lens unit) in a case where a distance from a center of an imaging range to a main object is less than or equal to a first threshold (Fig 18A shows the center moving amount W of cam track 1901 is less that the center moving amount W of cam track 1902) and acquires the target position of the focus lens in the first mode (Par 66, Fig 18a describes the focus lens is located at F point) in a case where the distance from the center of the imaging range to the main object is greater than the first threshold (Fig 18A shows the center moving amount W of cam track 1902 is greater that the center moving amount W of cam track 1901).
Regarding claim 15, Hongu discloses further comprising a reliability acquisition unit (Fig 1, Par 127, AF signal processing circuit 109) configured to acquire reliability of the focus detection (Par 57, Fig 15 describes the use of the AF evaluation signal to maintain in-focus positioning of the focus lens), wherein the target position acquisition unit is configured to acquire the target position of the focus lens in the first mode (Fig 15 shows the focus lens position evaluated at different points) in a case where the reliability is lower than or equal to a second threshold (Fig 15 shows the value of the AF signal to be lower at point A than at point P) and acquires the target position of the focus lens in the second mode in a case where the reliability is higher than the second threshold (Fig 15 shows the value of the AF signal to be higher at point P than at point B).
Regarding claim 16, Hongu discloses wherein the target position acquisition unit is configured to acquire the target position of the focus lens in the second mode (Fig 15 shows the focus lens position evaluated at different points) in a case where the lens control apparatus adjusts the focal position in a manual focus mode (Par 154 describes the user can manually set various modes based on various image pickup conditions).
Regarding claim 18, Hongu discloses an imaging apparatus (Par 119, video camera), comprising: the lens control apparatus according to claim 1 (Fig 1, Par 119, image pickup apparatus); and an imaging unit (Par 119, image pickup apparatus) configured to photoelectrically convert light entered through an imaging optical system into an image signal (Par 18 describes a photoelectrical conversion signal of an optical image formed by the optical system) and to output the image signal (Par 123 describes the image pickup element 106 photoelectrically converts the object image to output an image pickup signal).
Regarding claim 19, Hongu discloses further comprising a focus detection unit (Par 124 describes camera signal processing circuit 108 converts the input image pickup signal) configured to perform focus detection based on the image signal (Par 71 describes focus detection is performed by using an image pickup signal from the image pickup element), wherein the focus detection unit is configured to perform the focus detection based on contrast of the image signal (Fig 1, Par 123 describes the image pickup is amplified to a determined level by ACG 107. The examiner has interpreted the amplification as a form of change or contrast).
Regarding claim 20, Hongu discloses a lens control method (Fig 1, Par 119, image pickup apparatus), comprising: acquiring a target position of a focus lens (Par 136 describes information corresponding to the distance acquired is subjected to calculation); controlling an object distance acquisition unit (Par 135, Fig 1, object distance detection circuit 127) configured to acquire an object distance (Par 135-136 describes information about the distance traveled by an object is detected and sent) but does not teach wherein the target position of the focus lens after movement of the zoom lens is acquired based on (a) a second track and (b) a position of the zoom lens after movement of the zoom lens, and wherein and object distance before movement of the zoom lens is acquired based on (c) a first track, (b) a position of the zoom lens, and (e) a position of the focus lens before movement of the zoom lens, wherein the distance corresponding to the second track is different from the object distance corresponding to the first track wherein the second track is determined by estimating an object distance after movement of the zoom lens based on (i) the object distance before movement of the zoom lens, (ii) a focal length before movement of the zoom lens, (iii) a focal length before after the movement of the zoom lens. However, in a similar field, Okawa teaches wherein the target position (Fig 3, O3 corresponds to first target position) of the focus lens (focus lens 11b) after movement of the zoom lens is acquired (Fig 3, O1, O2, O3, O4, O5. It is noted that within [0060], each position O1-O5 is described as a focus position that is different as a result of a position of the lens being detected and calculated. This has been interpreted as successive movements after O1) based on (a) a second track ([0041], Fig 5, L1, L2, L3, L4, each L is described as tracking information that has been detected and stored) and (b) a position of the zoom lens ([0044], two different target positions) after movement of the zoom lens (Fig 3, O3 corresponds to first target position, O5 corresponds to second target position), and wherein an object distance before movement of the zoom lens is acquired based on (c) a first track ([0041], Fig 5, L1, L2, L3, L4, each L is described as tracking information that has been detected and stored), (b) a position of the zoom lens ([0043, CPU 31 stops and scans the positions of the lens and then calculates a position of the lens]), and (e) a position of the focus lens before movement of the zoom lens ([0041], a position the focus lens 11b is moved to is corrected in accordance with zoom position before moving the focus lens 11b), wherein the distance corresponding to the second track is different from the object distance corresponding to the first track ([0044], two different target positions) wherein the second track is determined by estimating an object distance after movement of the zoom lens ([0041], CPU 41 corrects the position in accordance with the calculated position that the zoom lens must be moved) based on (i) the object distance before movement of the zoom lens ([0041], before moving lens 11b), (ii) a focal length before movement of the zoom lens (Fig 3, Z1 is a focal length of O2 which is a position of the lens before O5 which corresponds to the focal length Z5), (iii) a focal length before after the movement of the zoom lens (Fig 3, Z2 is a focal length of O5 which is a position of the lens after O3 which corresponds to the focal length Z1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Hongu with the tracking system of Okawa to correct zoom position before movement of the focus lens (Okawa, [0007]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hongu US 2010/0178045 in view of Okawa et al. US 2015/0062717 and in further view of Takayanagi US 2009/0009651.
Regarding claim 17, Hongu in view of Okawa discloses the invention as described in claim 1 and Hongu further teaches wherein the target position acquisition unit is configured to acquire the target position of the focus lens (Par 136 describes information corresponding to the distance acquired is subjected to calculation); and acquires the target position of the focus lens (Par 136 describes information corresponding to the distance acquired is subjected to calculation) but does not teach the first mode in a case where zoom magnification of the imaging optical system is increased by the movement of the zoom lens in the second mode in a case where the zoom magnification of the imaging optical system is decreased by the movement of the zoom lens. However, Takayanagi teaches the first mode in a case where zoom magnification of the imaging optical system is increased by the movement of the zoom lens ([0147], size of the optical image is increased by movement of zoom lens 30); the second mode in a case where the zoom magnification of the imaging optical system is decreased by the movement of the zoom lens ([0147], size of image is decreased by zoom magnification decreasing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Hongu and Okawa with the imaging system of Takayanagi to perform useful continuous automatic focus during zoom magnification (Takayanagi, [0145]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, on page 8-11 of the Remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claim language of independent claims 1 and 20 has been addressed in the above office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hata US 5,196,879 and Ikeda US 2015/0163413 are similar lens control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/Examiner, Art Unit 2872                                                                                                                                                                                                        

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872